Citation Nr: 0812619	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which denied the veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and post-traumatic stress disorder (PTSD).  In that 
same rating action, the RO granted the veteran's claim for 
service connection for hypertension.  The RO assigned a 
noncompensable disability rating, effective from August 23, 
2003, for the veteran's service-connected hypertension.  In 
August 2005, the veteran filed a notice of disagreement with 
the rating assigned to his hypertension, and with the denial 
of the aforementioned service connection claims.  A statement 
of the case was issued in December 2005.  However, the Board 
observes that in the veteran's December 2005 substantive 
appeal, he only addressed the issues of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
PTSD; he did not refer to the increased rating issue.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
(Emphasis added.)  Accordingly, the issue of entitlement to 
an initial compensable evaluation for hypertension is not in 
appellate status.


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
bilateral hearing loss or tinnitus during active service or 
for many years thereafter; there is no competent evidence of 
a nexus between bilateral hearing loss or tinnitus and 
service or any incident of such service, to include claimed 
in-service exposure to acoustic trauma.

2.  There is medical evidence of a current diagnosis of PTSD; 
however, the veteran did not engage in combat with the enemy 
and none of his claimed in-service stressors have not been 
corroborated or verified by service records or other credible 
supporting evidence.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.
Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2005 RO decision that is the subject of this appeal in its 
September 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss, tinnitus, and PTSD, and renders moot 
any questions as to higher evaluations or effective dates.  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.



Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records, service personnel records, private medical 
records, and VA medical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  
As explained in more detail below, the veteran's stressors 
have not been verified.  Specifically, in regard to the 
veteran's claimed in-service stressor of experiencing mortar 
attacks in Long Binh on his first night in Vietnam, in 
December 2007, the United States Army and Joint Services 
Records Research Center (JSRRC) reported that on the 
veteran's first night in Vietnam, February 5, 1968, there 
were no attacks on Long Binh.  

As to any duty to provide an examination or opinion, the 
veteran received VA examinations in May 2005 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The May 2005 VA audiological evaluation 
contained negative nexus opinions relating to the claims for 
service connection for bilateral hearing loss and tinnitus.  
In regard to the veteran's claim for service connection for 
PTSD, the diagnosis of PTSD is not in dispute.  However, the 
veteran did not engage in combat with the enemy and he has 
not provided sufficient information of his alleged in-service 
stressors that is capable of verification; there are no 
service records or other credible supporting evidence of any 
of the claimed in-service stressors.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.   


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 


III.  Bilateral Hearing Loss and Tinnitus

A.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from January 1967 to January 1970.  His 
Military Occupational Specialty (MOS) was as a petro storage 
specialist, and he received the National Defense Service 
Medal and the Vietnam Service Medal.  

The veteran's service medical records are negative for any 
complaints or findings of either hearing loss or tinnitus.  
The records reflect that in December 1969, the veteran 
underwent an expiration of term of service (ETS) examination.  
At that time, in response to the question as to whether the 
veteran had ever had or if he currently had any hearing loss, 
he responded "no."  The veteran's ears were clinically 
evaluated as "normal."  Audiometric testing showed puretone 
thresholds of 10, 10, 10, and 20 decibels in the right ear, 
and 10, 10, 10, and 30 decibels in the left ear at 500, 
1,000, 2,000, and 4,000 Hertz, respectively.   

In August 2004, the RO received a private audiometric 
examination report, dated in January 1996.  The January 1996 
audiometric examination report contained uninterpreted 
graphical representation of the veteran's auditory threshold 
testing results.  The diagnosis was bilateral, severe high 
frequency sensorineural hearing loss.   

In May 2005, the veteran underwent a VA audiological 
evaluation.  At that time, he stated that he did not hear 
well and had tinnitus.  He indicated that his military noise 
exposure included aircraft and mortar firing.  Occupational 
noise exposure included construction work, and recreational 
noise exposure included tool use (i.e., chainsaws).  Upon 
physical examination, the examiner stated that tinnitus was 
present.  The examiner noted that according to the veteran, 
the onset of his tinnitus was in 1968 on his first night in 
Vietnam.  The examiner reported that the veteran's tinnitus 
was recurrent and not persistent.  The audiological 
examination revealed that the veteran had puretone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 10, 15, 60, 70, and 
75 decibels, respectively, with a puretone average of 55 
decibels.  In the left ear for the same frequencies, he had 
puretone air conduction threshold levels of 5, 10, 60, 75, 
and 80 decibels, with a puretone average of 56.25 decibels.  
Speech discrimination percentages was 96 percent, 
bilaterally.  The diagnosis was bilateral sensorineural 
hearing loss, moderate to severe.  In regard to the etiology 
of the veteran's tinnitus, the examiner stated that the 
veteran's tinnitus was not caused by or the result of noise 
exposure during military service because the veteran's 
hearing was normal, bilaterally, at the time of his 
discharge.  In regard to the etiology of the veteran's 
bilateral hearing loss, the examiner stated that he could not 
resolve that issue without resort to mere speculation.  
According to the examiner, tinnitus may be related to current 
hearing loss.  However, the examiner opined that neither the 
veteran's tinnitus nor hearing loss were the result of noise 
exposure during military service because the veteran's 
hearing was normal, bilaterally, at the time of his discharge 
from service.    

In the veteran's substantive appeal, dated in December 2005, 
the veteran stated that on his first night in Vietnam, his 
base was attacked by mortar rounds that landed near where he 
was being processed.  According to the veteran, the mortar 
rounds caused ringing in his ears.  It was the veteran's 
opinion that his tinnitus then caused him to develop hearing 
loss.  


B.  Analysis

The Board notes at the outset that, in addition to the law 
and regulations noted above, for certain chronic disorders, 
including sensorineural hearing loss, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

It is also pertinent to note that The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The veteran asserts 
that on his first night in Vietnam, he was in Long Binh and 
was exposed to mortar rounds, which caused him to develop 
tinnitus, and later bilateral hearing loss.  As will be 
explained more fully below, the JSRRC has reported that on 
the veteran's first night in Vietnam, February 5, 1968, there 
were no attacks on Long Binh.  The veteran's service medical 
records are completely silent for any complaints of or 
findings relating to hearing loss or tinnitus.  These records 
demonstrate instead that the veteran's hearing was normal, to 
include upon the service separation examination in December 
1969.  The veteran's earliest evaluation or treatment for 
either hearing loss or tinnitus occurred in January 1996, 
approximately 26 years after service separation in January 
1970.  With respect to negative evidence, the Court held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The Board acknowledges that the existence of the veteran's 
currently diagnosed bilateral hearing loss and tinnitus is 
not in dispute.  The audiometric findings obtained from the 
May 2005 VA audiometric examination reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  In addition, in the May 2005 VA 
audiometric examination report, the examiner noted that the 
veteran has recurrent tinnitus.  However, what is missing in 
this case is medical evidence or a competent opinion 
reflecting a medical nexus between the veteran's currently 
diagnosed bilateral hearing loss and tinnitus and active 
service or any incident of such service, to include exposure 
to acoustic trauma.  The only competent medical opinion of 
record is dated in May 2005 and it conclusively ruled out 
such a medical nexus.  In the May 2005 VA audiological 
evaluation report, the examiner specifically concluded that 
neither the veteran's tinnitus nor hearing loss were the 
result of noise exposure during military service because the 
veteran's hearing was normal, bilaterally, at the time of his 
discharge from service.  There is no competent contrary 
opinion of record.  

The veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, as a layman, he is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2007), nor is he competent to give an opinion on whether his 
current hearing loss or tinnitus is etiologically related to 
any incident of service, to include exposure to excessive 
noise.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and the benefit of the 
doubt doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


IV.  PTSD

A.  Factual Background

The veteran's personnel records show that he served in 
Vietnam from February 5, 1968 to March 11, 1968, and in 
Thailand from March 12, 1968 to December 26, 1968.  While he 
was in Vietnam, he served with the 305th Supply & Service 
Company, and his MOS was as a light truck driver.  While he 
was in Thailand, he continued to serve with the 305th Supply 
& Service Company, and his MOS was as a light truck driver 
and petrol storage specialist.    

The veteran's service medical records are negative for any 
complaints or findings of any psychiatric disability, to 
include PTSD.  The veteran's ETS examination, dated in 
December 1969, shows that at that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort, the veteran responded "no."  
The veteran was clinically evaluated as "normal" for 
psychiatric purposes.   

In August 2004, the veteran submitted information in support 
of his claim for service connection for PTSD.  At that time, 
the veteran stated that on his first night in Vietnam, he was 
in Long Binh and had to sleep outside on the grounds because 
there was no room in the barracks.  The veteran indicated 
that on that night in February 1968, his base was hit by 
mortar rounds and he was terrified.  He noted that while he 
was stationed in Cam Rahn Bay, in approximately March, April, 
or May 1968, he was placed on guard duty and was given a 
baseball bat to guard a facility that was filled with 
weapons.  According to the veteran, in April 1968, he was in 
Cam Rahn Bay and saw body bags being placed on a ship 
destined for the United States.  He stated that he was 
terrified thinking that he could be in one of the body bags 
one day.    

A VA psychiatric evaluation was conducted in May 2005.  At 
that time, the veteran stated that he had served in Vietnam 
and Thailand for approximately 10 months between February 
1968 and January 1969.  He indicated that since June 2004, he 
had been unable to work secondary to non-service-connected 
disabilities.  According to the veteran, he lived with his 
wife and they had been married since 1971.  In regard to past 
medical and psychiatric history, the examiner noted that the 
veteran had a chronic history of alcohol abuse, beginning 
when he was in high school and becoming more chronic while he 
was in the military.  The veteran reported that after the 
September 11th terrorist attack, he started having difficulty 
with his own war memories and his anger over the government 
taking on another prolonged conflict.  He sought treatment in 
late 2004 and was treated for major depression.  In February 
2005, he was diagnosed with PTSD. 

Regarding the veteran's service, the examiner stated that the 
veteran was trained mostly as a light vehicle and truck 
driver, and in refueling activities.  In approximately 
January 1968, the veteran went to Vietnam and subsequently 
spent three to four months in Cam Rahn Bay.  After Vietnam, 
he served for several months at a support supply base in 
Thailand.  The veteran mostly pumped fuel off ships and drove 
fuel trucks on the bases.  He also performed supply area and 
parimeter guard duties.  According to the veteran, he had 
traumatic experiences while serving in the military.  During 
his first night in Vietnam, he slept outside uncovered in a 
duffle bag because of lack of space in the barracks.  
According to the veteran, mortar rounds exploded nearby and 
he became fearful that he would die.  At other times, he saw 
body bags on loading docks and frequently imagined that he 
would go home in one.  The veteran indicated that he feared 
local workers were "walking off distances" to target them 
for incoming mortar attacks, and believed that that occurred.  
He stated that he saw vehicles on the roadside that were 
blown up by insurgents.  According to the veteran, he was not 
given a firearm and had to go on guard duty around Conex 
boxes "with only a baseball bat for protection".  The 
veteran noted that his alcohol abuse increased while in the 
war zone.  He reported that after his discharge, he worked 
for various road and heavy construction equipment companies 
and was able to work steadily over the years, despite 
continued daily alcohol abuse.  According to the veteran, he 
had three grown children.  In 1989, he was diagnosed with 
diabetes and had a history of coronary artery bypass surgery.  
The veteran's back and neck problems became more severe and 
he could no longer continue driving a truck and stopped 
working in 2004.       

Upon a May 2005 VA psychiatric evaluation, the veteran stated 
that a few times each week, he had difficulty when he 
awakened and he was in an anxious mood.  He would then often 
walk around his grounds doing "parimeter guard."  The 
veteran's most troubling intrusions happened when he was 
triggered by the sight of forest fires, which reminded him of 
the terrain after bombing in Vietnam.  The veteran's wife 
reported that since the September 11th terrorist attack, the 
veteran had been more irritable and had trouble with verbal 
anger management when he was drinking.  She also noted that 
he became tense and agitated when watching Iraq War news 
coverage, stating it was "another Vietnam."  Approximately 
one or two times a week, the veteran had nightmares.  The 
veteran indicated that about three times a week, he was 
troubled by war memories and had anxious periods during the 
day.  He admitted to a depressive mood.  The veteran denied 
any plans to commit suicide but stated that he had brief 
passing thoughts about suicide.      

Upon mental status evaluation, the veteran was fully oriented 
and his speech was of normal rate and rhythm.  There were no 
apparent impairments of thought processes or communication.  
He was responsive to questions and his thoughts were logical 
and linear.  There were no signs of a thought disorder.  The 
veteran's affect was constricted and his mood appeared mildly 
depressive.  He denied current suicidal or homicidal 
ideations.  Thought content was appropriate.  Psychological 
testing was consistent with the presence of dysthymia.  In 
addition, the veteran's responses endorsed the full range of 
symptoms associated with PTSD.  The examiner noted that the 
veteran met the full criteria for the diagnosis of PTSD.  
According to the examiner, the veteran's re-experiencing, 
arousal and avoidant symptoms were generally mild in 
severity.  The disturbance did cause some significant 
distress, mostly in social functioning.  The diagnosis was 
the following: (Axis I) (1) dysthymia, moderate severity, (2) 
PTSD, chronic, mild severity, (3) alcohol dependence, in 
partial, early remission, (Axis IV) problems related to 
declining health problems and loss of work identity, war 
memories and interpersonal skills deficits, (Axis V) Global 
Assessment of Functioning (GAF) score of 48; lowest GAF score 
in the past year was 45.  The examiner noted that the veteran 
was suffering from a chronic, but mild PTSD.  The veteran 
also appeared to have dysthymia which would rise to the level 
of major depression during times when his health 
deteriorated.  The examiner opined that the veteran's current 
chronic depression was not secondary to his war experiences.  
According to the examiner, the veteran's depression was 
mainly in response to his health problems or loss of work 
identity.          

In January 2006, the RO received lay statements from the 
veteran's wife and three children.  In the statements, the 
veteran's family members essentially supported the veteran's 
contention that he has PTSD related to his military service.

In a VA medical statement from R.B.G., M.D., and F.G., MSW, 
LCSW, dated in January 2006, Dr. G. and Mr. G. stated that 
the veteran was receiving treatment at a VA Medical Center 
for PTSD and depression.  Due to the severity of his 
symptoms, the veteran was unable to establish or maintain 
effective relationships with others.  He currently had re-
experiencing symptoms where he had continued intrusive and 
distressing memories and dreams of Vietnam.  The veteran had 
avoidance symptoms where he found himself avoiding people, 
places or events that reminded him of Vietnam, and he tended 
to isolate himself.  The veteran was also easily agitated, 
had poor sleep, and had difficulty with concentration and 
memory.  He tended to be hypervigilant and experienced a 
startle response that could be triggered by sudden movements 
and loud sounds.  The veteran further struggled with 
depression as evidenced by feelings of hopelessness and 
helplessness.  According to Dr. G. and Mr. G., the veteran 
met the criteria for "a PTSD disability rating."      

In December 2007, the RO forwarded the veteran's stressor 
information to the JSRRC for verification.  In the return 
response, the JSRRC noted that according to the veteran's 
personnel file, he arrived in Vietnam on February 5, 1968.  
The veteran submitted a stressor regarding attacks that 
occurred at Long Binh on the very first night that he was in 
Vietnam.  According to the JSRRS, the Military Assistance 
Command-Vietnam reports showed no attacks on Long Binh the 
night of February 5, 1968.    

In a VA Memorandum regarding the verification of the 
veteran's stressors, dated in December 2007, it was noted 
that the veteran's stressor statement and service records 
were reviewed for information regarding the alleged in-
service stressors.  The veteran reported experiencing mortar 
attacks in Long Binh on his first night in Vietnam (February 
5, 1968), being on guard duty without a weapon in Cam Rahn 
Bay (March to May 1968), and seeing body bags on the docks at 
Cam Rahn Bay (April 1968).  The extracts from the military 
personnel file showed that the veteran served in Vietnam with 
the 305th Supply & Service Company as a light truck driver 
from February 5, 1968 to March 11, 1968.  On March 12th , 
1968, the veteran's entire unit deployed to Thailand where he 
served out the remainder of his overseas tour.  According to 
the Vietnam Order of Battle, by Shelby L. Stanton, page 204, 
the 305th Supply & Service Company provided direct support in 
Vietnam from February 1, 1968 to March 11, 1968 at Cam Rahn 
Bay enroute to Thailand.  Review of the Military Assistance 
Command-Vietnam After Action Reports showed no attacks on 
Long Binh on February 5, 1968.  Additionally, the veteran's 
reported stressors during his limited time in Cam Rahn Bay 
were of such an anecdotal  nature that they could not be 
verified.  See 38 C.F.R. § 3.159 (c)(2)(i).  Moreover, the 
veteran reported that those events occurred in March, April, 
and May of 1968, and the records showed that the veteran was 
in Thailand as of March 12, 1968, and therefore, could not 
have experienced any of the events reported as occurring in 
Cam Rahn Bay during the months of April or May 1968.  The 
veteran had reported three specific stressors, one of which 
was refuted by the evidence and two of which were of such 
generic nature as to not be verifiable.  Id.  The veteran had 
failed to provide a verifiable stressor in support of his 
claim for service connection for PTSD.      

In December 2007, the RO received VAMC outpatient treatment 
records, dated from February 2005 to December 2007.  The 
records show intermittent treatment for the veteran's 
diagnosed PTSD.





B.  Analysis

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

There is sufficient competent evidence of a current diagnosis 
of PTSD based upon alleged in-service stressors.  However, 
the Board finds that the evidence preponderates against the 
veteran's claim, as the relevant evidence of record does not 
demonstrate that the veteran engaged in combat with the enemy 
and his claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence.

The Board observes that the service records do not reflect 
any combat service by the veteran while he served on active 
duty.  None of the medals that the veteran received, to 
include the National Defense Service Medal and Vietnam 
Service Medal, denote combat service.  See 71 Fed. Reg. 
17276-17334 (Apr. 6, 2006) (describing criteria for award of 
decorations, medals, ribbons and similar devices). Moreover, 
the veteran's Military Occupational Specialties as a petro 
storage specialist and light truck driver are not consistent 
with combat duty.

Where a determination is made that the veteran did not 
"engage in combat with the enemy" or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The medical evidence shows that the veteran was not diagnosed 
with PTSD until some time in 2005.  In the veteran's May 2005 
VA psychiatric evaluation, the veteran stated that he was 
diagnosed with PTSD in February 2005.  Following the mental 
status evaluation, the examiner diagnosed the veteran with 
PTSD and related it to the veteran's Vietnam service.  He 
also diagnosed the veteran with dysthymia, but the examiner 
specifically noted that the veteran's dysthymia was not 
related to his military service.  In addition, in a VA 
medical statement from Dr. G. and Mr. G., dated in January 
2006, Dr. G. and Mr. G. indicated that they were treating the 
veteran for PTSD.  However, in regard to the diagnosed PTSD, 
there is no credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred. The veteran 
has asserted that mortar attacks occurred at Long Binh on his 
first night in Vietnam, February 5, 1968.  However, pursuant 
to a RO request, JSRRC notified the RO in December 2007 that 
the Military Assistance Command-Vietnam reports showed no 
attacks on Long Binh the night of February 5, 1968.  In this 
regard, the Board recognizes that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that the fact that a 
veteran was stationed with a unit that sustained attacks 
strongly suggests that the veteran was, in fact, exposed to 
these attacks.  However, in this case, the JSRRC has 
specifically reported that there were no attacks on Long Binh 
the night of February 5, 1968, and as such, the Board 
concludes that the veteran's claimed in-service stressor has 
not been verified.     

With respect to the veteran's other claimed stressors, the 
Board notes that according to a December 2007 VA Memorandum, 
the veteran's remaining stressors were of such a nature as 
they could not be verified.  The veteran contends that while 
he was stationed in Cam Rahn Bay in approximately March, 
April, or May 1968, he was placed on guard duty and was given 
a baseball bat to guard a facility that was filled with 
weapons.  He also maintains that in April 1968, he was in Cam 
Rahn Bay and saw body bags and was terrified thinking that he 
could be in one of the body bags one day.  The veteran 
further reports that he saw vehicles on the roadside that 
were blown up by insurgents.  However, the evidence of record 
contains no supporting evidence and no corroborating official 
records, buddy statements, or other proof of these alleged 
stressors.  The veteran's assertion that he was placed on 
guard duty with only a baseball bat for protection is not, in 
the Board's view, credible and, in any event, his account of 
the claimed stressors is too vague and unspecific to verify.  
Because generally anecdotal incidents such as the events 
alleged by the veteran cannot be researched effectively, the 
Board has no method of confirming that they in fact occurred.  
See 38 C.F.R. § 3.159(c)(2)(i) (2007).  Moreover, as noted in 
the December 2007 VA Memorandum, the veteran reported that 
these events occurred in March, April, and May of 1968, and 
the records show that the veteran was in Thailand as of March 
12, 1968, and therefore, could not have experienced any of 
the events reported as occurring in Cam Rahn Bay during the 
months of April or May 1968.        

The veteran's lay statements are insufficient to establish 
the incurrence of his claimed in-service stressors.  He has 
submitted no credible corroborative evidence of any of his 
alleged in-service stressors.  All efforts to obtain the 
necessary information for stressor verification have been 
exhausted.  As his claimed in-service stressors have not been 
corroborated by service records or other credible supporting 
evidence, any diagnosis of PTSD based on such alleged 
incidents cannot establish either that they occurred or that 
his PTSD is related to active service.

The Board recognizes that the evidence of record includes lay 
statements from the veteran's wife and children in support of 
his contention that he currently has PTSD based on in-service 
events.  However, the primary impediment to a grant of 
service connection here is an absence of a verified in-
service stressor upon which a diagnosis of PTSD was based.  
The lay statements do not contain any reference to the 
alleged stressors while the veteran was in Vietnam, nor is 
there any indication that the family members who submitted 
these statements could provide information relevant to the 
claimed events.     

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 49, 56.  








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.  






____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


